Rothrock, J.
i. highway: of: damages, The board of supervisors may increase or diminish the damages allowed by the appraisers, and may make the establishment of a road conditioned upon the payment m whole or m part of the damages awarded. Code, § 946.
It is therefore optional with the board whether they will *34order the damages to be paid by the county, or by the petitioners.
It is a question for their determination whether the proposed road is of sufficient public utility to require the county to pay the expense of its establishment. To do this intelligently it is not only necessary that they should consider the location of the road, and the public necessity for its establishment, but they should also be advised of the amount of money necessary to be expended.
In this case the order providing that the county should pay the damages was based upon an aggregate assessment of $144. This was the amount ordered to be paid.
When the amount was increased to $589 by the proceedings in the Circuit Court, and certified to the board, it was then a question for the board to determine whether the public at large, the tax-payers of the county, were sufficiently interested in the establishment of the road to require the increased amount to be paid from the county treasury. We find nothing in the statute which, in our opinion, divests the board of this power.
Appellees are not claimants for damages. They are the parties interested in having the road established. The first order made by the board is not such an adjudication as to give them the right to compel the payment of an increase of the damages, above the amount ordered to be paid by the board.
The demurrer to the answer should have been overruled.
Eeveesed.